        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 1 of 32


                                                                        rM rD

                     IN THE UNITED STATES DISTRICT COURTtV'i^^'f
                            FOR THE DISTRICT OF WYOMING
                                                                 2:23 BE 31 R«!0-0'r
                                                                        l.nL t
 CHUCK PETTI, PAUL SPIVAK,
 INTELLITRONIX CORP.,

               Plaintiffs

        V.                                            Case No. 20-CV-156-ABJ
                                                                20-CV-157-ABJ
                                                                 20-CV-158-ABJ
 CAMERON DALEY FRAKER,


              Defendant.




     ORDER DENYING IN PART AND GRANTING IN PART PLAINTIFFS'
 MOTION TO STRIKE, DENYING PLAINTIFF'S AND DEFENDANT'S CROSS
     MOTIONS FOR SUMMARY JUDGMENT ON PLAINTIFF'S CLAIMS,
    DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT ON
   COUNTERCLAIMS, AND DENYING IN PART AND GRANTING IN PART
             PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT ON
                                 COUNTERCLAIMS




      THIS MATTER comes before the Court on Defendant Cameron Daley Fraker's

Motion for Summary Judgment on Spivak Complaint (20-CV-157-ABJ, ECF No. 67),

Defendant Cameron Daley Fraker's Motion for Summary Judgment on Defendant's

Counterclaim (ECF No. 72), Plaintiff Paul Spivak's Motion for Summary Judgment on

Defendant Cameron Daley Fraker's Counterclaims & Spivak's Claims for Defamation &

Deceptive Trade Practices Against Defendant (ECF No. 82), Plaintiffs' Paul Spivak and

Intellitronix Corporation Motion to Strike References to Hearsay Evidence and Declaration

of Jason Atkinson (ECF No. 91), and Plaintiff Intellitronix Corp.'s Motion for Partial


                                            1
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 2 of 32




Summary Judgment on Liability for its Claims of Defamation and Deceptive Trade

Practices Against Defendant Cameron Daley Fraker (20-CV-158-ABJ, ECF No. 27).

Having reviewed the filings and applicable law, the Court finds that Plaintiffs' Motion to

Strike should be DENIED in part and GRANTED in part, Mr. Spivak's Motion for

Summary Judgment on counterclaims & claims for defamation and deceptive trade

practices should be DENIED in part and GRANTED in part, Intellitronix Corp.'s

Motion for Summary Judgment on defamation and deceptive trade practices should be

DENIED, Defendant's Motion for Summary Judgment on counterclaims should be

DENIED, and Defendant's Motion for Summary Judgment on Plaintiffs claims should be

DENIED.


                                      BACKGROUND


       These consolidated cases involve a dispute between Cameron Fraker, a distributor

for U.S. Lighting Group ("USLG"), and Paul Spivak, the creator of U.S. Lighting Group.

20-CV-157, ECF No. 1 at 2. Intellitronix Corporation ("Intellitronix") is also a Plaintiff in

these lawsuits, and Mr. Spivak is the sole officer of this corporation. 20-CV-158, ECF No.

1 at 2. Plaintiffs deal in the business of commercial LED lighting. ECF No. 86 at 1. Mr.

Fraker entered into an agreement with USLG to distribute these lightbulbs. 20-CV-157,

ECF No. 86-2. At some point it appears Mr. Fraker began to have issues with the lightbulbs,

which is essentially the root cause of all the issues currently being litigated.

       On January 11,2019 Mr. Spivak filed a complaint alleging defamation based on Mr.

Fraker's post on a website called the RipoffReport. Id. at 2-3. Mr. Spivak filed an Amended

Complaint adding a claim for deceptive trade practices on February 14, 2019. ECF No. 4.
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 3 of 32




The alleged defamatory post is titled "US Lighting Group USLG-Intellitronix Corp- Paul

Spivak Paul Spivak Chuck Petti Olga Smimova Bogus Warranty, Will not deliver on New

Orders, Theft of Downpayments Eastlake Ohio" and it says:

       I placed an order with a $38,000 down payment in June of 2016. As of
       January 2018,1 have still not received a single light bulb from the order. I've
       also had to replace the bulbs I sold prior to that order with bulbs from another
       manufacturer because USLG refuses to ship replacements despite recalling
       eveiy bulb I sold. They've done this to eveiy distributor. The president ofthe
       company has not returned a call in more than 6 months. I visited the facility
       in May 2017 in order to resolve the many issues I have with this manufacturer
       and despite me traveling 22 hours for the visit the owner spent a massive 15
       minutes talking to me. They've refiised to refund my down payment, refused
       to deliver on their warranty, and refused to deliver new product. I know from
       talking to other distributors that I'm not the only one and on top ofthat USLG
       accepted hundreds of thousands of dollars from distributors in the last 18
       months in orders and distribution rights.

ECF No. 4-1. There was a correction for clarity posted that adds the phrase "in a timeframe

that satisfies my customers' needs" to the portion of the original statement regarding the

alleged refusal to deliver on the warranty. Id.

       In response to Mr. Spivak's complaint, Mr. Fraker filed counterclaims for breach of

contract, corporate veil/alter ego, fraudulent misrepresentation, fraudulent concealment,

unjust enrichment, deceptive trade practices, abuse ofprocess, and a violation of 28 U.S.C.

§ 1927 through filing a frivolous lawsuit and multiplying the proceedings unreasonably.

ECF No. 14. Intellitronix also filed suit against Mr. Fraker, through the same counsel as

Mr, Spivak, making identical claims as Mr. Spivak's original suit. ECF No. 108 at 5-6.

USLG intervened in the consolidated cases as well. ECF No. 86. It added claims regarding

breach of contract, tortious interference with business relations, misappropriation of trade

secrets, libel, injurious falsehood, and deceptive trade practices against Mr. Fraker. Id.
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 4 of 32




       The litigation originally took place in the United States District Court for the

Northern District of Ohio, Eastern Division, until Magistrate Judge Baughman, Jr.

transferred the case to the District of Wyoming while addressing the Motion to Dismiss

filed by Defendant against USLG. ECF No. 108. The cases were transferred because USLG

and Mr. Fraker had entered into a contract with a forum-selection clause; Magistrate Judge

Baughman, Jr. found the clause applied to the claims involving USLG and Defendant and

believed the other consolidated cases raised issues related to the contract with the forum-

selection clause. Id. at 22-27. Ultimately, he transferred the consolidated cases in their

entirety. M at 31.

       Prior to transfer, there were pending summary judgment motions from both sides,

and a motion to strike. ECF Nos. 67, 72, 82, & 91. Both Plaintiffs and Defendant filed

motions for summary judgment regarding the defamation and deceptive trade practices

claims, and they also both filed motions for summary judgment regarding Mr. Fraker's

counterclaims. Id. Plaintiffs filed a Motion to Strike References to Hearsay Evidence and

Declaration of Jason Atkinson. ECF No. 91. After transfer, the parties briefed issues

regarding choice of law and Defendant re-incorporated a request for dismissal regarding

USLG's defamation claim. ECF Nos. 128 & 132. This Court must now rule on those issues.

                                        ARGUMENTS


   a. Choice of Law


      Defendant argues Wyoming law should govern all the claims in these consolidated

cases because of the Distributorship Agreement between USLG and Mr. Fraker. ECF No.

128 at 3. He believes the language from the forum-selection clause requiring Wyoming to
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 5 of 32




have jurisdiction over "any disputes arising in connection with this Agreement" should

also require the application of Wyoming law to all claims. Id. at 4. Defendant argues the

choice of law provision is not contrary to Wyoming law, public policy, or the general

interests of Wyoming's citizens and thus, is enforceable. Id. at 5. Further, Defendant claims

he has no customers in Ohio, so neither he nor USLG could have anticipated a Wyoming

court applying Ohio law. Id. at 8. Ultimately, he believes the "arising in connection with"

language is broad and requires the application of Wyoming law to all the claims in these

consolidated cases. Id. at 4. Based on the argument regarding choice of law. Defendant

asks the Court to dismiss all claims under Ohio statutes, and also requests the Court allow

both parties to re-brief the issues. Id. at 10, 12.

       Plaintiffs oppose the application of Wyoming law and Defendant's request to re

tool the briefing. ECF No. 132. First, Plaintiffs Spivak and Intellitronix argue they were

not parties to the Distribution Agreement so they are not bound by the choice of law

provision. Id. at 5. Further, applying the Restatement Second of Conflict of Laws, they

argue Ohio law should apply because it is where the greatest injury was suffered. Id. at 6.

By participating in this litigation in Ohio, Plaintiffs argue Defendant waived his right to

apply Wyoming law to these claims. Id. at 7-8. Lastly, they argue significant prejudice will

result with the application of Wyoming law and the re-tooling of arguments because there

have already been significant time and resources expended and Ohio law has various

differences fi:om Wyoming law. Id. at 8-9.
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 6 of 32




    b. Mr. Spivak's Defamation and Deceptive Trade Practices Claims

       Defendant claims he is entitled to summary judgment because his statements are not

"of and concerning" Mr. Spivak because Mr. Spivak's name was not used in the body of

the actual statement, it was only in the title of the post. ECF No. 67 at 10-11. Second, he

claims his statements are not defamatory as a matter of law because they do not constitute

defamation per se. Id. at 12. They do not import a charge of moral turpitude or infamous

punishment, they do not claim Mr. Spivak has an offensive or contagious disease, and they

do not subject Mr. Spivak to hatred or injure him in his occupation. Id.

       Defendant also claims his statements are "substantially true." Id. at 13. His

statement that he did not receive a single bulb is substantially true even if he received some

of the bulbs, and if Mr. Spivak had actually returned his calls in two months instead of six

months. Id. Further, if their meeting lasted thirty minutes instead of fifteen minutes, the

statements are all substantially true according to Defendant. Id. He also notes he did not

receive a refiind on his down payment and other distributors did indeed experience similar

issues as he claimed in his post. ECF No. 99 at 7.

       Lastly, Defendant explains his statements are opinion because the words "bogus

warranty" are ambiguous, and his other statements regarding whether he paid for his orders,

received bulbs and a refund, and whether other distributors had similar issues are not

verifiable. Id. at 16-17. Further, the statements are subjective, and the context of the

statements is that he was ripped off, which is his opinion. Id. at 18.

       Defendant also claims the deceptive trade practices claim should be dismissed

because there was no false representation of fact. Id. at 19. In relation to both claims,

                                              6
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 7 of 32




Defendant argues punitive damages are not warranted because his actions were not

malicious, as there is no evidence of ill will, hatred, or conscious disregard toward Mr.

Spivak. ECF No. 99 at 4.

       Plaintiff Spivak counters the statements are false because Defendant received new

and replacement bulbs, despite saying he never received any of them. ECF No. 93 at 2.

Further, he argues Defendant stated he did the same thing to every distributor, while only

providing an affidavit from one other distributor. Id. at 12. Plaintiff Spivak claims

Defendant intentionally named him in the report and the report is clearly "of and

concerning" him because there is no distinction between the corporation and Mr. Spivak.

Id. at 9-10. Plaintiff Spivak also claims the statements are defamation per se because the

statements were made with the intent to harm him in his trade and profession and they

accuse him of theft and fraud, which are crimes of moral turpitude. Id. at 11. Lastly, he

explains the statements are not opinions because they can be verified, even if the reader

himself cannot verify them easily. Id. at 15.

       Since Plaintiff Spivak argues the defamation claim should not be dismissed, he

likewise argues the deceptive trade practices claim should stand. Id. at 17. Further, he

argues punitive damages are proper for both claims because Defendant admitted he posted

the report to get the parties back to the bargaining table, and he knew Plaintiffs customers

would read the report. Id.

       Plaintiffs also requested summary judgment on these claims, relying largely on the

same arguments from the response to Defendant's Motion for Summary Judgment. 20-CV-

158, ECF No. 27. However, Plaintiffs add that Defendant posted the report negligently
         Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 8 of 32




because he did not attempt to discover the truth of his publication and his belief the

publication was true was unreasonable. Id. at 14. They also explain Defendant has not

shown he properly submitted a warranty claim such that he could claim the warranty is

bogus, and the statement regarding the refund is false because there was no refund request,

and he was not entitled to a refund. 20-CV-157, ECF No. 104 at 8-9. Further, Plaintiffs

urge the Court to presume Defendant's failure to produce evidence of unretumed phone

calls and further evidence regarding the bulbs means there is no merit to the claims. Id. at

9-10. Defendant's response relied on the same arguments from his own Motion for

Summary Judgment. ECF No. 98.

   c.   Defendant's Counterclaims


        Defendant first argues he is entitled to summary judgment on the fraudulent

misrepresentation and fraudulent concealment claims because Mr. Spivak knew his bulbs

were defective but represented there were minimal failures, and Defendant relied on these

representations when agreeing to distribute the bulbs. ECF No. 72-1 at 10-11. Defendant

relies on previous lawsuits and the affidavit of Jason Atkinson, a different distributor, to

show Mr. Spivak's knowledge. Id. at 11. In addition, Defendant claims Mr. Spivak

contined to make misrepresentations to get him to invest and place more orders. Id. at 7.

Further, he argues he is entitled to summary judgment on the unjust enrichment claim

because he was fraudulently induced into signing the agreement to distribute USLG bulbs,

so it would be unjust to allow Mr. Spivak to retain the money Defendant paid him. Id. at

13. Because he claims Mr. Spivak made misrepresentations regarding the quality of the
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 9 of 32




bulbs, Defendant believes he is also entitledto summary judgment regarding his deceptive

trade practices claim. Id. at 14.

       Underlying all ofthese claims is the ability to pierce the corporate veil and hold Mr.

Spivak individually responsible. Defendant argues he is entitled to pierce the veil because

both of Mr. Spivak's companies share the same employees and officers using the same

assets, Mr. Spivak as the officer made fraudulent misrepresentations, and the companies

were a fa9ade for Mr. Spivak to commit fraud against Defendant. Id. at 14-17. Lastly,

Defendant argues he is entitled to judgment regarding abuse of process and his claim

regarding 28 U.S.C. § 1927 because the multiple suits could have been done in one, and

the sole purpose was to harass him and force him to incur costs. Id. at 17-20.

       Mr. Spivak counters Defendant chose to sign the Distribution Agreement because

he was turned down by others due to lack of experience and thus, he did not rely on any

alleged statements regarding the bulbs. ECF No. 92 at 3. He also argues Defendant dealt

with multiple employees at USLG, not himself specifically, and Defendant did not actually

speak to him during various time periods. Id. Further, Mr. Spivak claims he never made a

statement that the bulbs had minimal failures and were free from defects. Id. at 6. Rather,

he explains he told Defendant the bulb failures were negligible, and he argues this is true.

Id. Mr. Spivak also argues there was no fiduciary relationship between himself and

Defendant because it was an arms-length transaction. Id. at 10-11.

       Regarding the other counterclaims, Mr. Spivak explains Defendant did not pay

anything personally, it was his company Fraker Energy Systems, LLC; so the unjust

enrichment claim must fail. Id. at 11. He also argues Defendant is not covered under the

                                             9
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 10 of 32




specific section regarding deceptive trade practices because it only covers statements made

to disparage the goods of another and the goods at issue here were not of another. Id. at 12.

He urges the Court to recognize the corporate veil because USLG and Intellitronix are

distinguishable, and there was no comingling of funds or other sort of fraud. Id. at 14.

Lastly, the abuse of process and Section 1927 claims cannot stand because there is no

evidence the suits were used improperly according to Mr. Spivak. Id. at 14-15.

        Mr. Spivak also filed a Motion for Summary Judgment on the counterclaims. ECF

No. 82. He relies mostly on the same arguments in his response to Defendant's Motion for

Summary Judgment; however, he also adds the abuse ofprocess claim must fail because it

was not filed against an attorney. Id. at 7. Most of his argument claims Defendant has not

provided enough evidence regarding the counterclaims.

        Defendant responds largely with the same arguments as his Motion for Summary

Judgment, but he also adds Mr. Spivak has not produced evidence the corporate funds of

the two companies were held separately. ECF No. 94 at 10. Further, he claims there are

factual issues regarding whether Mr. Spivak committed "egregious wrongs" to pierce the

corporate veil. Id. at 11. He also acknowledges there are factual issues regarding Mr.

Spivak's fraudulent inducement to get Defendant to invest and buy more products. Id. at

9.


     d. Plaintiffs' Motion to Strike


        Underlying the majority of the issues presented in the summary judgment motions

are various references to previous lawsuits filed against Mr. Spivak and another Ripoff

Report written by Randy Erskine. Plaintiffs argue this evidence should be stricken because

                                             10
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 11 of 32




they have not been authenticated or vaUdated, ECF No. 91 at 4. Further, they argue the

references to previous lawsuits and the other RipoffReport should be stricken because they

are hearsay. IddX 2-4. They also claim the documents and references are irrelevant because

they do not have a tendency to make any issue in the case more or less probable. Id. at 5.

Lastly, they argue the documents are evidence of prior bad acts that cannot be used in this

case. Id. at 5-6.


       Additionally, Defendant makes many references to an affidavit by Jason Atkinson,

which Plaintiffs argue should be stricken. Id. at 6. Plaintiffs believe it should be stricken

essentially because he did not provide enough information in his affidavit, and it does not

specifically reference Mr. Spivak or Intellitronix. Id. at 6-8. They also argue the affidavit

and the disclosure of Mr. Atkinson's identity are untimely because it was provided when

Plaintiffs no longer had the ability to depose or subpoena Mr. Atkinson. Id. at 9. Even if it

were timely, Plaintiffs argue the affidavit contains hearsay. Id. at 8,

       Defendant responds the affidavit was timely because Plaintiffs knew Mr. Atkinson's

identity, as they were planning to use him as a witness themselves, and Defendant provided

supplemental disclosures identifying him as a witness on November 22, 2019. ECF No.

100 at 1-2. Further, the affidavit was provided months before the discoveiy deadline. Id. at

5. He argues there is also no prejudice because Plaintiffs' counsel had already spoken with

Mr. Atkinson and had the ability to contact him regarding these issues or could have sought

leave to depose him and can still question him at trial. Id. at 2. According to Defendant,

the affidavit itself complies with the rules because it is based on personal knowledge,

outlines admissible facts, and Mr. Atkinson was competent to testify. Id. at 3.

                                              11
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 12 of 32




        Regarding the references to prior lawsuits. Defendant argues this Court is entitled

to take judicial notice of the pleadings in the cases. Id. at 6. Additionally, he argues the

evidence is relevant to the abuse of process claims and could be used to impeach Mr.

Spivak. Id. at 6-7. Defendant explains this is not improper character evidence because

lawsuits in a civil matter are not evidence of "other crimes," and the lawsuits are being

used to prove knowledge. Id. at 7. Lastly, Defendant argues Mr. Spivak opened the door to

this evidence by denying production problems existed prior to 2015. Id. at 8. Defendant

likewise believes Mr. Erskine's Ripoff Report is admissible because Plaintiffs placed their

own character into evidence by filing the defamation claim, so it is not improper character

evidence nor is it hearsay. Id. at 8-10.

        In response to Defendant's arguments. Plaintiffs claim the Ripoff Report is not

proper character evidence because there is no testimony to corroborate the report. ECF No.

102 at 4. Further, they claim the references to other litigation and reports do not have

anything to do with the aspects of character at issue in this case, and they are only relevant

to damages, which is not at issue currently. Id. at 4-6. Plaintiffs claim all these references

are defamatory. Id. at 6.

   e.   USLG's Defamation Claim


        Defendant believes USLG's defamation claim is time-barred under both Wyoming

and Ohio law, and appears to be re-incorporating a previous argument from the original

motion to dismiss filed in Ohio. ECF No. 128 at 8. USLG requested to intervene in this

case on May 22, 2019, but the Ripoff Report was posted on January 18, 2018; Defendant

claims these are undisputed facts. Id. at 9. He argues a civil action for defamation must be

                                             12
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 13 of 32




brought within one year after the cause of action accrues, which would be when USLG

knew or had reason to know ofthe existence ofthe claim. Id. Because Mr. Spivak filed his

defamation action within the one-year time span. Defendant attributes his knowledge to

USLG because he is the majority owner and CEO of the company. Id. Ultimately,

Defendant believes the defamation claim was filed outside of the one-year limitations

period because USLG knew of the claim at the same time as Mr. Spivak but did not

intervene in the case until after the time limit was up. Id. at 10. Plaintiffs did not respond

to this argument, apparently believing the issue was now moot because of the order

transferring the case to Wyoming and because it believes the briefing should have been

confined to the choice of law issues. ECF No. 132 at 1.


                                   STANDARD OF REVIEW


       Summary judgment is appropriate where "there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). A dispute of fact is genuine if a reasonable juror could resolve the disputed fact in

favor of either side. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute

of fact is material "if under the substantive law it is essential to the proper disposition of

the claim." Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). When the

Court considers the evidence presented by the parties, "[t]he evidence of the non-movant

is to be believed, and all justifiable inferences are to be drawn in his favor." Anderson, All

U.S. at 255.


       The party moving for summary judgment has the burden of establishing the

nonexistence of a genuine dispute of material fact. See Lynch v. Barrett, 703 F.3d 1153,

                                              13
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 14 of 32




1158 (10th Cir. 2013). Once the moving party satisfies this initial burden, the nonmoving

party must "do more than simply show that there is some metaphysical doubt as to material

facts." Matsushita Elec. Indus, v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Further,

when opposing summary judgment, the nonmoving party cannot rest on allegations or

denials in the pleadings but must set forth specific facts showing there is a genuine dispute

of material fact for trial. See Travis v. Park City Mun. Corp., 565 F.3d 1252, 1258 (10th

Cir. 2009).

       When considering a motion for summary judgment, the Court's role is not to weigh

the evidence and decide the truth of the matter, but rather to determine whether a genuine

dispute of material fact exists for trial. Anderson, 477 U.S. at 249. Credibility

determinations are the province of the factfinder, not the Court. Id. at 255.

                                           ANALYSIS


   a. Choice of Law


       First, the Court must determine which law applies. As a general principal "[i]n

diversity cases, the Erie doctrine instructs that federal courts must apply state substantive

law and federal procedural law." Racher v. Westlake Nursing Home Ltd. P'ship, 871 F.3d

1152,1162 (10th Cir. 2017). These consolidated cases were in front of the District of Ohio

on diversity of citizenship jurisdiction; therefore, the Court will apply federal law to

procedural issues and state law to the substantive issues.

       However, because the case was transferred from Ohio, the Court must determine

what state's substantive law applies. "[W]hen a case is transferred ... the transferee court

must apply the same law as applicable in the transferor court..." Chrysler Credit Corp. v.

                                             14
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 15 of 32




       The plain language of the Distribution Agreement gives this Court jurisdiction over

all the claims that "arise in connection with" the Agreement, but only instructs the Court

to apply Wyoming law to those claims that require the Court to construe the Distribution

Agreement. Although this will require the application of Wyoming law to some claims and

Ohio law to other claims (because it is the law the transferor court applied), the plain

language of the Distribution Agreement appears to compel this result. Therefore, the Court

will only apply Wyoming law to those claims requiring it to "construe" the Agreement.

       Most ofthe issues pending before the Court do not require the Court to construe the

Distribution Agreement. The Court must determine whether it's true Mr. Fraker paid a

down payment, whether he received light bulbs, whether he replaced the bulbs, whether

USLG refuses to ship replacements, whether it recalled all the bulbs, and what other

distributors experienced. Also, it must determine whether Mr. Spivak returned calls,

whether Mr. Fraker visited the facility traveling 22 hours and only got to speak to someone

for 15 minutes, whether USLG refunded the payment, whether it delivered on the warranty

and delivered new bulbs, and whether USLG accepted money from other distributors in

the last 18 months. None of this requires the Court to look at the Distribution Agreement;

in order to substantiate these claims Defendant would have to provide evidence outside of

the Agreement. While Defendant's Ripoff Report does arise out of his business relations

with USLG under the Distribution Agreement, the Court does not have to "construe" the

Agreement to rule on these matters.

      The Court also must determine whether Mr. Spivak made misrepresentations or

concealed information regarding the lightbulbs prior to entering into the Agreement,

                                            16
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 16 of 32




whether the lawsuits are frivolous or abusive, and whether the corporate veil can be pierced.

None ofthis requires the Court to construe the Distribution Agreement between Mr. Fraker

and USLG; these issues will require the Court to consider evidence outside the Agreement.

Thus, this Court will be applying Ohio law to those issues.

       Defendant also made claims for breach of contract and unjust enrichment. ECF No.

14 at 10-12. These claims do fall under the choice oflaw provision because it would require

the Court to construe the Distribution Agreement. The unjust enrichment claim relies on

the fact Defendant paid Plaintiff for the territory and bulbs under the Distribution

Agreement, and the breach of contract claim directly argues USLG breached the

Distribution Agreement. Id. Therefore, Wyoming law will apply to the breach of contract

claim and the unjust enrichment claim.

      Although these claims are not the subject of the current motions the Court notes,

Ohio law would also apply to USLG's claims against Mr. Fraker regarding

misappropriation of trade secrets and breach of contract. While the Court originally asked

USLG to amend its complaint based on Wyoming law, after examining the Amended

Complaint, it appears these two claims rely on the Confidentiality Agreement between Mr.

Fraker and USLG. 20-CV-156-ABJ, ECF No. 110. The Confidentiality Agreement says it

"shall be construed under the laws of Ohio." ECF No. 110-1 at 2. The breach of contract


action requires the Court to construe the Confidentiality Agreement because USLG claims

Defendant breached that agreement. ECF No. 110 at 7. The misappropriation of trade

secrets claim also would require the Court to construe the Confidentiality Agreement

because the Agreement lists the alleged trade secrets and confidential information that

                                             17
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 17 of 32




USLG claims Defendant misappropriated. ECF No. 110-1 at 1. Therefore, Ohio law should

apply to those claims.

       The claims regarding tortious interference with current & prospective business

relations and libel also require the application of Ohio law because they were originally

filed in an Ohio court, applying Ohio law. This Court must apply the law of the transferor

court. The choice of law provision in the Distributor Agreement does not apply to these

claims because they do not require the Court to "construe" the Distributor Agreement. The

tortious interference claim requires the Court to consider evidence regarding Defendant's

contacts with other business associates of USLG and how the contact affected those

relations; all these issues are outside the Distribution Agreement. Further, the libel claim

requires the Court to consider evidence outside of the Distribution Agreement as discussed

previously in relation to the other Plaintiffs' claims.

       Ultimately, Wyoming law only applies to Defendant's breach of contract claim

against USLG. Based on this determination, the Court finds it would be unnecessary to

have the parties re-brief the summary judgment motions as Defendant requested,

   b. Motion to Strike


       There are multiple motions and claims before the Court; however, the Court will

address Plaintiffs' Motion to Strike first because several ofthe arguments made in the other

motions rely on exhibits and references Plaintiffs are asking this Court to strike. Plaintiff

asks the Court to strike the affidavit of Jason Atkinson, references to other lawsuits, and

the Ripoff Report of Mr. Erskine. 20-CV-157-ABJ, ECF No. 9L They ask for these items



                                              18
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 18 of 32




to be stricken firom consideration for the current summary judgment motions and from trial.

Id. The Court denies this Motion.


       The Court will not strike the affidavit of Jason Atkinson because it complies with

the rules. The affidavit states it is based on Mr. Atkinson's personal knowledge, outlines

facts admissible in evidence, and states Mr. Atkinson is competent to testify. ECF No. 67-

5. Plaintiffs' arguments regarding information Mr. Atkinson did not provide in his affidavit

are irrelevant; Mr. Atkinson is not required to provide further information just because it

would help Plaintiffs' case. Plaintiffs claim the affidavit is mostly about his dealings with

USLG, not Intellitronix or Mr. Spivak; however, this is a clear mischaracterization of the

affidavit, as Mr. Atkinson does refer to misrepresentations by Mr. Spivak personally.

       Additionally, while the affidavit may constitute hearsay now, parties are entitled to

"submit affidavits in support of summary judgment... on the theory that the evidence may

ultimately be presented at trial in an admissible form." Argo v. Blue Cross & Blue Shield

of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 2006). So, while the affidavit itself is

hearsay because it is an out of court statement Defendant is using to prove the truth of the

matter asserted, Mr. Atkinson is on the witness list for trial to be questioned about these

matters in court. Therefore, the affidavit itself is acceptable.

       However, the Court must also determine whether there are any hearsay statements

contained within the affidavit that would be inadmissible. See id. Most of the information


in the affidavit is not actually hearsay because it is not an out of court statement. The actual

out of court statements do not constitute hearsay because they likely would qualify as an

opposing party's statement. See Fed. R. Evid. 801(d)(2). The statements were made by Mr.

                                               19
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 19 of 32




Spivak, and Defendant will use them in the case where he is the opposing party. The

references to discussions with Karen Zimmerman would also likely qualify as an opposing

party's statement because she was an employee of USLG, who is an intervening party in

the case, and the comments appear to have been made in the scope ofher employment. The

only statements that are potentially inadmissible are the statements where Mr. Atkinson

claims he himself said something to either USLG or Defendant; it is possible they may fall

within one of the hearsay exceptions, but without further context or arguments fi:om

Defendant, this Court cannot consider those specific statements.

       Plaintiffs also argue the affidavit is untimely; however, the affidavit was sent to

opposing counsel on November 22,2019. ECF No. 100-2. Discovery closed on December

6,2019, per the Ohio Court's order. ECF No. 62. While Plaintiffs argue they are prejudiced

by this new information because it was around the holidays when they did not have time

to conduct further discovery, they had approximately 2 weeks to do so, or to ask for an

extension of time.


       They also claim the identity ofMr. Atkinson was not properly disclosed in a timely

fashion; however, they planned to use him as a witness themselves, so they clearly knew

his identity. ECF No. 60 at 2. The Federal Rules of Civil Procedure do require parties to

make initial disclosures identifying individuals likely to have discoverable information

they may use to support their claims or defenses. See Fed. R. Civ. P. 26(a)(1). However,

the rules also tell a party to supplement those disclosures in a timely manner if the party

learns the original disclosures are incomplete. See Fed. R. Civ. P. 26(e). Defendant did

identify former USLG distributors as having discoverable information in his initial

                                            20
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 20 of 32




disclosures, and he also supplemented this disclosure with Jason Atkinson's specific name

before discovery had closed. ECF Nos. 32 & ECF No. 100-2, Plaintiffs claim they did not

have the contact information for Mr. Atkinson; however, this is clearly inaccurate

considering Plaintiffs' counsel contacted Mr. Atkinson multiple times after learning about

the affidavit. ECF No. 77-1, 2.

       Plaintiffs also request this Court strike references to prior lawsuits. ECF No. 91.

Defendant is using the lawsuits to prove Mr. Spivak had knowledge of defects in the bulbs

and that he is a vexatious litigator who abuses the process. ECF No. 100-1 at 5-7. The

references may be relevant to Defendant's counterclaims regarding abuse of process, but

they constitute improper character evidence. The Federal Rules of Evidence prohibit the

use of evidence of an other act regarding a person's character to show the person acted in

accordance with that character trait. Fed. R. Evid. 404(b). While Defendant argues the

lawsuits are being used to prove motive, he is clearly using the lawsuits as proofMr. Spivak

has previously abused the court process and is doing so now. Defendant has previously

argued the motive in filing the case was to prevent him from bringing his own legal action

and to harm him; the other lawsuits would have no bearing on this. ECF No. 26 at 14.

Further, this is not a criminal case so Defendant's argument that the lawsuits can be used

to prove motive is irrelevant because the Federal Rules of Evidence allow use of character

evidence to prove motive in criminal cases, not civil cases. See Fed. R. Evid. 404(b)(2).

       Defendant also cannot use the prior lawsuits to prove knowledge of product failures

or manufacturing problems that he experienced. The evidence is irrelevant for the purposes

of showing Mr. Spivak knew about the defective bulbs because the lawsuits do not involve

                                            21
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 21 of 32




the same alleged issues Defendant claims he experienced. The Dejesus complaint involved

issues regarding lead times and how she was allegedly uninformed it would take 13 weeks

to receive a shipment when she signed an agreement with USLG. ECF No. 72-5.

Defendant's issues with USLG involve defective lightbulbs and warranty issues. ECF No.

72-1 at 6-9. Ms. Dejesus filing a suit against Mr, Spivak regarding lead times does not

make it any more probable that Mr. Spivak had knowledge about the specific issues

Defendant allegedly experienced with defective bulbs and warranties. Therefore, it is

irrelevant, and the Court must strike the references to the other lawsuits.

       The Erskine Report is not improper character evidence because Defendant is using

the report to oppose Mr. Spivak's defamation claim; he put his character at issue by filing

a defamation suit claiming his reputation was harmed. Further, the report cannot be

excluded as hearsay because it falls within the exception regarding reputation concerning

a person's character. See Fed. R. Evid. 803(21). Mr. Erskine was an associate of Mr.

Spivak's, as he was a distributor of the lightbulbs and his comments bear on Mr. Spivak's

reputation among his associates. Likewise, it is not irrelevant because it has bearing on Mr.

Spivak's defamation claims that his reputation was damaged, and that Defendant's

statements were false.

       Ultimately, the Court will grant in part and deny in part Plaintiffs' Motion to Strike.

The Court will consider the majority of Mr. Atkinson's affidavit, except for the portions

referring to statements Mr. Atkinson made himself The Court will strike the attached

exhibits and references to other lawsuits. However, the Court will allow the use of the

Erskine Ripoff Report.

                                             22
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 22 of 32




   c. Mr. Spivak's Defamation and Deceptive Trade Practices Claims

       Neither Mr. Spivak, nor Mr. Fraker are entitled to summary judgment on Mr.

Spivak's claims regarding defamation and deceptive trade practices. The elements of

defamation under Ohio law include: "a false and defamatory statement concerning another;

an unprivileged publication to a third party; fault amounting at least to negligence on the

part of the publisher; and either actionability of the statement irrespective of special harm

or the existence of special harm caused by the publication." Dunnigan v. City OfLorain,

2002-Ohio-5548, at 1 34, Mr. Spivak is a private figure, so he "must show by clear and

convincing evidence that the defendant failed to act reasonably in attempting to discover

the truth or falsity or defamatory character of the publication." Brown v. Lawson, 169 Ohio

App. 3d 430, 863 N.E.2d 215, 2006-Ohio-5897, at H 11. At this point, there are still

disputed issues of fact precluding summary judgment on the defamation claim.

       Defendant argues the claim must fail because the statements were not "of and

concerning" Mr. Spivak. ECF No. 67-1 at 9. However, this is unconvincing because Mr.

Spivak's name is clearly in the title of the post. ECF No. 67-3. Defendant argues the body

ofthe post "arguably" concerns the business relationship with USLG. ECF No. 67-1 at 10.

This is not enough to entitle Defendant to summary judgment; reasonable jurors could

conclude the post did concern Mr. Spivak because of the title and references in the post to

the "president of the company," which is Mr. Spivak.

       Defendant also argues he is entitled to summary judgment because the statements

carmot constitute defamation per se as a matter of law. ECF No. 67-1 at 12. Defamation

per se includes statements within the following categories: "words which import an

                                             23
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 23 of 32




indictable criminal offense involving moral turpitude; words which impute a loathsome or

contagious disease which excludes one from society; or words which tend to injure one in

his trade or business occupation." Dunnigan, 2002-Ohio-5548, at I 35. While Defendant

argues Mr. Spivak cannot prove his statements fall within any of these categories, this

argument is also unconvincing. ECF No. 67-1 at 12. Looking at the content of the post

itself, reasonable jurors could conclude the statements tend to injure Mr. Spivak in his trade

or business.


        Defendant largely relies on the argument his statements are substantially true. ECF

No. 67-1 at 12-14. However, some portions of the post are clearly disputed. Defendant

said USLG had done the same thing to every distributor, but only has an affidavit from one

distributor and another Ripoff Report post from one former distributor, while USLG has

approximately 60 distributors. Reasonable jurors could conclude this is not substantially

true. Further, Defendant claims his phone calls were not returned, but Plaintiffs claim they

were in regular contact. 20-CV-158, ECF. No. 27-1 at 7. This is clearly a disputed issue,

and neither party has provided the Court with admissible evidence that the statement is true

or false.


       Lastly, Defendant attempts to argue the statements are expressions of opinion and

not actionable. 20-CV-157, ECF No. 67-1 at 14. When determining whether statements are

opinion the Court must look to "the specific language used, [] whether the statement is

verifiable, [] the general context of the statement, and [] the broader context in which the

statement appeared." Scott v. News-Herald, 496 N.E.2d 699, 706 (Ohio 1986).



                                             24
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 24 of 32




       First, when looking at the specific language used, a large majority appears to be

factual in nature. While some statements may constitute hyperbole like "bogus" and

"theft," the majority of the statements seem to be factual in nature. ECF No. 67-3. Next,

while the statements may not be easily verifiable, the test is whether a reasonable reader

could believe the statement has specific factual content. See Scott, 496 N.E.2d at 707. Here,

a reasonable reader could believe statements like "I have still not received a single light

bulb ..." or "they've refiised to refiind my down payment" are factual because it is either

true or false that Mr. Fraker received the light bulbs or USLG refunded his down payment.

The large majority of the post contains statements similar to these, so a reasonable reader

would likely believe the statements are verifiable.

       Lastly, looking at the context of the statement and where the statement appears, it

still appears to be factual. While the statements were posted on a site where people claim

they have been ripped off, which is arguably an opinion, they provide factual statements to

explain how they have been ripped off, as Mr. Fraker did here. Therefore, the post does not

constitute opinion.

       Plaintiffs also believe they are entitled to summary judgment on the defamation

claims but have not proven the requisite degree of fault. Plaintiffs merely claim

Defendant's statements were unreasonable and "clearly made with a negligent degree of

fault." 20-CV-158, ECF No. 27-1 at 14. They also claim Defendant was attempting to

extort USLG, he cannot substantiate his claims, and that his posting corrections is evidence

of his fault. Id. None of these statements entitle Plaintiffs to summary judgment because

they have not provided the Court with evidence showing Mr. Fraker's negligence is not

                                             25
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 25 of 32




disputed. Plaintiffs mischaracterize Mr. Fraker's deposition in an attempt to argue he was

negligent, but it does not show that Mr. Fraker had a negligent degree of fault. Id.

Therefore, they are also not entitled to summary judgment.

       Plaintiffs also made claims for deceptive trade practices. Ohio law provides "[a]

person engages in a deceptive trade practice when, in the course of the person's business,

vocation, or occupation, the person ... disparages the goods, services, or business of

another by false representation of fact." Ohio Rev. Code. Ann. § 4165.02(10). Plaintiffs

argue they are entitled to summary judgment on this claim because it is derivative of the

defamation claim they are also requesting be dismissed. ECF No 27-1 at 13-14. Defendant

also argues he is entitled to summary judgment on the claim because there was no false

representation of fact. 20-CV-157, ECF No. 67-1 at 19. However, for the reasons stated

above, there are still factual issues regarding whether Defendant's statements are false.

Therefore, neither party is entitled to summary judgment on this claim.

       In relation to all of his claims, Plaintiff Spivak also made a request for punitive

damages. ECF No. 1. In Ohio, punitive damages are available when there is actual malice,

which means a "state of mind under which a person's conduct is characterized by hatred,

ill will or a spirit of revenge, or a conscious disregard for the rights and safety of other

persons that has a great probability of causing substantial harm." Preston v. Murty, 512

N.E.2d 1174, 1176 (Ohio 1987). Defendant is not entitled to summary judgment on the

punitive damages request because Plaintiff has produced evidence regarding Mr. Fraker's

intentions in making his post. Mr. Fraker admitted he knew that Mr. Spivak's customers

would read the report. ECF No. 93-11 at 5. He also admitted his intention was to get USLG

                                            26
          Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 26 of 32




to start negotiating again. ECF No. 93-1 at 22. Thus, reasonable jurors could conclude Mr.

Fraker's intentions in making the post constitute malice, so the claim cannot be dismissed,

       d. Counterclaims


         Mr. Spivak appears to argue he is entitled to summary judgment on the breach of

contract claim because he was not a party to the contract. ECF No. 82-1 at 7. However, the

breach of contract claim is directed at USLG, not Mr. Spivak. ECF No. 26 at 10. Therefore,

the Court need not go any further in denying his summary judgment request for that claim.

          There are disputed facts precluding Defendant's summary judgment request on the

fraudulent misrepresentation counterclaim. The elements of fraudulent misrepresentation

are:



         (1) a representation, or where there is a duty to disclose, concealment of a
         fact, (2) which is material to the transaction at hand, (3) made falsely, with
         knowledge of its falsity, or with such utter disregard and recklessness as to
         whether it is true or false that knowledge may be inferred, (4) with the intent
         of misleading another into relying on it, (5) justifiable reliance upon the
         representation or concealment, and (6) a resulting injury proximately caused
         by the reliance.

Buchanan v. Improved Properties, LLC, 2014-Ohio-263, 7 N.E.3d 634, at H 14. Defendant

has not provided this Court with any admissible evidence regarding Mr. Spivak's

knowledge of the falsity of the alleged statements he made to Mr. Fraker. Mr. Spivak's

knowledge of the falsity of his statements is a material issue in this claim, and there is a

genuine dispute of fact regarding the issue. Defendant himself concedes there are factual

issues as to whether Mr. Spivak promised Mr. Fraker he would send replacements for the

defective bulbs. ECF No. 94-1 at 7. Therefore, Defendant is not entitled to summary

judgment on the fraudulent misrepresentation claim.

                                               27
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 27 of 32




       Further, Mr. Spivak is not entitled to summary judgment on the fraudulent

misrepresentation claim because he did not meet his burden in showing there is no genuine

dispute of fact. He claims the statements are not fraudulent because they constitute "after

the fact impressions or conclusions from generic exaggerations" made during a sales pitch.

ECF No. 82-1 at 8. Mr. Fraker claims the statements were very specific regarding the

failure rate, design, and warranty. ECF No. 94-1 at 8. There is clearly a genuine dispute of

fact regarding the nature of Mr. Spivak's statements to Mr. Fraker, which precludes

summary judgment.

       Along with the fraudulent misrepresentation claim. Defendant also made a

counterclaim for fraudulent concealment. ECF No. 26. The elements of fraudulent

concealment are similar to fraudulent misrepresentation. See Fed. Mgt. Co. v. Coopers &

Lybrand, 738 N.E.2d 842, 854 (Ohio App. 2000). For the same reasons stated above,

neither party is entitled to summary judgment on this claim.

      Plaintiff argues summary judgment should be granted on the fraudulent

concealment claim because there is no fiduciary relationship, but that is not required; a

duty to disclose "arises when one party has information that the other party is entitled to

know because of a fiduciary or other similar relation of trust and confidence between

them.'' Id. (emphasis added). Defendant claims Mr. Spivak had a duty to disclose these

issues as the head of the company Mr. Fraker was entering into a business relationship

with. ECF No. 94-1 at 9. Whether such a relationship existed requiring a duty to disclose

is disputed and cannot be resolved on summary judgment.



                                            28
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 28 of 32




       To assert a claim against Mr. Spivak personally, Defendant also felt it necessary to

pierce the corporate veil; both Mr. Spivak and Defendant argue they are entitled to

summaiy judgment on that claim. First, the Court will note piercing the corporate veil and

the alter ego theory are not separate causes of action. Trinity Health Sys. V. MDX Corp.,

180 Ohio App. 3d 815,2009-Ohio-417,907 N.E.2d 746, at H26. In any event, neither party

is entitled to summary judgment on these legal theories because there is still a genuine

dispute of fact regarding whether Mr. Spivak made fraudulent misrepresentations. Under

Ohio law the corporate veil may be pierced when:

       domination and control over the corporation by those to be held liable is so
       complete that the corporation has no separate mind, will, or existence of its
       own; that domination and control was used to commit fraud or wrong or other
       dishonest or unjust act, and injury or unjust loss resulted to the plaintiff from
       such control and wrong.

LeRoux's Billyle Supper Club v. Ma, 602 N.E.2d 685, 688 (Ohio App. 1991). Defendant

claims there is ample evidence of Mr. Spivak's fraudulent misrepresentations; however,

this is clearly still a disputed fact as discussed above. Therefore, Defendant is not entitled

to summary judgment on the alter ego/corporate veil theory. Plaintiff is also not entitled to

summary judgment on the alter ego theory because, as discussed above, there is a clear

dispute about whether Mr. Spivak made fraudulent misrepresentations to Mr. Fraker that

would support a request to pierce the corporate veil.

       Defendant's unjust enrichment claim must be dismissed on summary judgment. The

elements of unjust enrichment under Wyoming law are: "1) valuable services were

rendered; 2) to the party to be charged; 3) which services were accepted, used and enjoyed

by the charged party; and 4) under circumstances that reasonably notified the party being

                                              29
         Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 29 of 32




charged that the other party would expect payment for the services." Redland v. Redland,

2012 WY 148, H 137, 288 P.3d 1173, 1203 (Wyo. 2012). "Recovery is appropriate only

when the benefited party would be unjustly enriched." Horn v. Wooster, 2007 WY 120, |

24, 165 P.3d 69, 76 (Wyo. 2007). Defendant filed the unjust enrichment claim against Mr.

Spivak alleging he paid Mr. Spivak money, and Mr. Spivak received the money, but refuses

to pay it back.^ ECF No. 26 at 12-13. However, in his deposition Defendant stated he paid

USLG, not Mr. Spivak individually. ECF No. 92-1 at 40. Further, Mr. Fraker's company

paid the money to USLG, not Mr. Fraker personally. ECF No. 92-1 at 24. Mr. Spivak is

not the "benefitted party" here, USLG was. Also, Mr. Fraker did not personally bestow

"valuable services," his company did. Therefore, Defendant's unjust enrichment claim

must be dismissed.


         Defendant also made a claim regarding deceptive trade practices; Plaintiff is entitled

to summary judgment on that claim and it must be dismissed. Defendant appears to argue

Mr. Spivak somehow disparaged his business. ECF No. 72-1 at 13. The statute does not

define the word disparage, but Black's Law Dictionary defines it as: "to speak slightingly

of; to criticize in a way showing that one considers the subject of discussion neither good

nor important; to degrade in estimate by disrespectful or sneering treatment." Disparage,

Black's Law Dictionary (11th ed. 2019). Defendant has not alleged Mr. Spivak disparaged

his goods, services, or business in his counterclaim. Mr. Spivak making allegedly false

representations about the bulbs or recalls are not statements disparaging Mr. Fraker's


' Defendant directed his unjust enrichment claim directly at "Plaintiff;" at that point in time Plaintiff was only Mr.
Spivak; therefore, the Court presumes the claim was made against Mr. Spivak personally, not USLG. ECF No. 14 at
12-13.

                                                         30
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 30 of 32




business. Defendant has failed to provide any allegations or evidence to the contrary.

Therefore, the claim must be dismissed.

       Neither party is entitled to summary judgment on the abuse of process claim. To

establish a claim ofabuse ofprocess under Ohio law, a plaintiffmust establish "that a legal

proceeding has been set in motion in proper form and with probable cause; that the

proceeding has been perverted to attempt to accomplish an ulterior purpose for which it

was not designed; and that direct damage has resulted from the wrongful use of process."

Yaklevich v. Kemp, Schaeffer & Rowe Co., L.P.A., 626 N.E.2d 115, 118 (Ohio 1994).

Defendant attempts to use prior lawsuits as proofMr. Spivak is currently abusing the court

process; however, this Court struck those references and documents from the record for the

purposes of considering the summary judgment motions. ECF No. 72-1 at 18. Defendant

has not provided any other admissible evidence showing there is no dispute regarding Mr.

Spivak's purpose in initiating this lawsuit; therefore, he is not entitled to summary

judgment.

       Mr. Spivak is also not entitled to summary judgment because he did not meet his

burden in showing there is no genuine dispute offact regarding abuse ofprocess; he merely

claims there are no facts to support the claim. ECF No. 82-1 at 8. However, Defendant

points to the docket in all the consolidated cases as being abusive. ECF No. 94-1 at 11. The

abusive nature of the litigation is clearly disputed between the parties, so neither is entitled

to summary judgment on this claim.

       Mr. Spivak is not entitled to summary judgment on Defendant's counterclaim under

28 U.S.C. § 1927. However, the Court notes Section 1927 does not provide Defendant with

                                              31
        Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 31 of 32




a personal cause of action against Plaintiff Section 1927 provides this Court with the

ability to require counsel to pay various costs incurred because counsel multiplied the

proceedings unreasonably and vexatiously. The Court reserves the right to determine

whether Section 1927 is applicable in this case, but Defendant is not entitled to have an

individual cause of action regarding this issue. Thus, Plaintiff is not entitled to summary

judgment, and the Court will invoke the statute if it deems it necessary.

   e.   USLG's Defamation Claim


        Ohio law provides a one-year statute of limitations for defamation claims. See Ohio

Rev. Code Ann. § 2305.11(A). Generally, a party may not be brought into a suit if its own

cause of action would be barred by the statute of limitations. Likover v. City ofCleveland,

396 N.E.2d 491, 493 (Ohio App. 1978). However, there is an exception if "the cause of

action is the same" because "a suit commenced within the statutory period inures to the

benefit of the person who is brought in after the statute of limitations has run." Id. As

Magistrate Judge Baughman Jr. noted in his order allowing intervention, USLG is a real

party in interest. 20-CV-l 56-ABJ, ECF No. 67. As such, it was entitled to intervene despite

the potential statute of limitations issue. Therefore, USLG's defamation claim must stand.

                                     CONCLUSION


        For the foregoing reasons it is HEREBY ORDERED that Plaintiffs' Motion to

Strike (20-CV-l57-ABJ, ECF No. 91) is DENIED in part and GRANTED in part.

Plaintiffs Motion for Summary Judgment on his complaint and the counterclaims (ECF

No. 82) is DENIED in part and GRANTED in part, Defendant's Motion for Summary

Judgment on counterclaims is DENIED (ECF No. 72), Defendant's Motion for Summary

                                             32
       Case 1:20-cv-00157-ABJ Document 133 Filed 12/31/20 Page 32 of 32




Judgment on Plaintiffs claims (ECF No. 67) is DENIED, and Intellitronix's Motion for

Partial Summary Judgment on its defamation and deceptive trade practices claims (20-CV-

158-ABJ, ECF No. 27) is DENIED. The only claims this Court dismissed are the unjust

enrichment claim and Defendant's deceptive trade practices claim.

       The Court feels it necessary to also encourage the parties to work toward settlement.

A lot of the claims in these cases are duplicative of each other; while the issues are

straightforward, both parties appear to have unnecessarily complicated matters through

discovery disputes and making unnecessary filings and claims. The Court acknowledges

new counsel has been added as representation due to the transfer of the cases and would

encourage the parties to work through these claims and narrow the issues down in order to

speed up their resolution.

       Dated this A/ ^av ofDecember, 2020.
                                          ^        -
                                   Alan B. Johnson /
                                   United States District Judge




                                              33
